Citation Nr: 1011256	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for irritable 
bowel syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim for service connection for irritable bowel 
syndrome.

The Board observes that the RO, in the decision of February 
2008, also denied the Veteran's claim for service connection 
for posttraumatic stress disorder (PTSD).  The Veteran timely 
appealed the denial of that issue, but, during the pendency 
of his appeal, the RO issued an August 2008 rating decision 
that granted service connection for PTSD.  Where a claim for 
service connection is granted during the pendency of an 
appeal, a second notice of disagreement (NOD) must thereafter 
be timely filed to initiate appellate review concerning the 
compensation level or the effective date assigned for the 
disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The Veteran did not file a second NOD and, through 
his authorized representative, submitted a statement in 
September 2009 indicating that the August 2008 rating 
decision had satisfied his appeal on the issue of PTSD.  
Accordingly, since the claim for PTSD has been granted, it is 
not before the Board and is not reflected on the title page.

The issue of entitlement to service connection for diabetes 
mellitus has been raised by the record.  Although the record 
indicates that the claims file was transferred back to the 
Agency of Original Jurisdiction (AOJ) for consideration of 
this matter, the claims file does not contain documentation 
of any related adjudicative action.  Since the issue of 
service connection for diabetes mellitus has not been 
adjudicated by the AOJ, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for further 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Board notes that, per the Veterans Claims Assistance Act 
of 2000 (VCAA), VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate claims.  VCAA notice must be provided before the 
initial unfavorable AOJ decision on the claims for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in cases involving the reopening of previously denied 
claims, notice must inform a claimant of the evidence and 
information that is necessary to reopen the claim and 
identify the bases of the last final denial.  

In this case, the Veteran was denied entitlement to service 
connection for irritable bowel syndrome in a rating decision 
of March 2006.  Subsequently, the Veteran submitted an April 
2006 statement listing the health care providers he had seen 
for stomach and bowel problems, but he did not submit a 
notice of disagreement (NOD) to the March 2006 rating 
decision.  While special wording is not required, an NOD must 
express disagreement with a specific determination of the RO 
and reflect a desire for appellate review.  38 C.F.R. §§ 
20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002).   As the April 2006 statement did not 
reflect a desire for appellate review, the RO treated that 
correspondence as a new claim.

The Veteran did not timely appeal the March 2006 rating 
decision so it became final.  38 U.S.C. § 7105 (West 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  The RO issued a 
February 2008 rating decision "confirming and continuing" 
the prior denial.  In March 2008 the RO mailed the Veteran a 
letter of notice informing him that, because he was 
previously denied service connection, new and material 
evidence was required to reopen the claim.  In accordance 
with Kent, the letter identified the basis of the prior 
denial.  

Although the Veteran has received notice in accordance with 
Kent, this information was provided after the unfavorable AOJ 
decision and, as such, represents a timing error.  See 
Pelegrini, 18 Vet. App. 112.  Timing errors can be 
effectively "cured" by providing the necessary additional 
notice and readjudicating the claim in a statement of the 
case (SOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  The RO readjudicated the claim in an August 2008 
SOC, but, in the interim (specifically in April 2008), the 
Veteran, through his authorized representative, submitted a 
statement contending that the February 2008 rating decision 
was not yet final so the March 2008 notice was "incorrect."

As the Veteran and his representative have expressed 
confusion as to the notice that was provided, the Board 
cannot find that the timing error was not prejudicial and/or 
did not affect the essential fairness of the readjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As 
such, this case must be remanded for the provision of 
additional notice to the Veteran that, in accordance with 
Kent, identifies the date of the last final decision, the 
basis for that denial, and what evidence must be submitted in 
order for the claim to be reopened.

In addition to the duty to notify, VA also has a duty to 
assist veterans in the development of their claims.  The 
Veteran's April 2006 statement to VA identified two (2) 
private medical groups and two (2) VA medical centers from 
which he reported obtaining treatment for bowel problems.  
The RO collected records from the identified VA sources as 
well as one (1) of the private medical groups, but the claims 
file does not reflect that any attempt was made to obtain 
records from the second private practice, Heuvelton Medical 
Group.  As such, while this case is in remand status, the RO 
must attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional 
VA or private medical treatment for his 
stomach/bowel condition.  The RO/AMC must 
provide the Veteran with necessary 
authorizations for the release of any 
private treatment records - to 
specifically include records from the 
Heuvelton Medical Group in Heuvelton, New 
York- not currently on file.  The RO/AMC 
must then obtain these records and 
associate them with the claims folder.  
If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform him and provide 
him an opportunity to submit copies of 
the outstanding medical records.

2.  Contemporaneously with its notice to 
the Veteran as detailed in paragraph 1, 
the RO/AMC must provide the Veteran and 
his representative with notice in 
accordance with the Kent decision cited 
to above.  The notice must identify the 
bases for the denial in the March 2006 
rating decision and describe the evidence 
necessary to reopen the claim of 
entitlement to service connection.  

3.  Thereafter, the RO/AMC must review 
the claims file, ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and take 
any additional development deemed 
necessary.  Such additional development 
should include -if, and only if, 
indicated by the newly developed record- 
a VA examination at an appropriate 
location to evaluate whether the 
Veteran's has irritable bowel syndrome, 
or any current bowel disorder, that is 
etiologically related to his active duty 
service.  

4.  The RO/AMC must then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran 
must be provided a supplemental statement 
of the case (SSOC).  The SSOC must set 
forth that the additional evidence has 
been considered and identify the relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


